—Order unanimously reversed on the law with costs and motion denied. Memorandum: Supreme Court erred in granting plaintiffs motion for summary judgment. The record establishes that plaintiff purchased defendants’ loan in or around March 1994 as part of a bulk transfer of loans. It further establishes that the loan was assigned to plaintiff on March 22, 1994, after plaintiff commenced this action. Because plaintiff failed to establish that it had an interest in the mortgage and bond when the action was commenced, it is not entitled to summary judgment (see, Mazzaroppi v 865 E. Tremont Realty Corp., 200 AD2d 390; Fein & Co. v Sealomatic Elees. Corp., 57 Misc 2d 187, 190-191; Carvel Farms Corp. v Bartomeo, 50 Misc 2d 1073, 1076-1077).
We have reviewed defendants’ remaining contentions and conclude that they are without merit. (Appeal from Order of Supreme Court, Jefferson County, Gilbert, J.—Summary Judgment.) Present—Pine, J. P., Lawton, Callahan, Doerr and Boehm, JJ.